Citation Nr: 9927123	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  93-08 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for left knee disability 
secondary to right leg disability.

2. Entitlement to service connection for right wrist 
disability.

3. Entitlement to service connection for a disability 
manifested by chest pain, secondary to residuals of shell 
fragment wounds to the left upper extremity.

4. Entitlement to a compensable evaluation for residuals of 
shell fragment wounds to the left deltoid area, left 
axilla, and left hand with limitation of motion of the 
left index finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from September 1965 to 
October 1968.

This case returns to the Board of Veterans' Appeals (Board) 
from a remand dated in January 1995.  The requested 
development has been completed to the extent possible and the 
case has been returned for appellate consideration.  This 
appeal originates from decisions dated in August 1991 and 
November 1992 by the Houston, Texas, Department of Veterans 
Affairs (VA) Regional Office (RO).

The Board notes that additional medical evidence was 
submitted by the appellant directly to the Board in July 
1999.  In August 1999, the appellant's representative 
submitted a waiver of consideration of this evidence by the 
RO with his Informal Presentation.  See 38 C.F.R. 
§ 20.1304(c)(1998).


FINDINGS OF FACT

1. There is no competent evidence of record to relate the 
presence of any left knee disability to the right leg 
disability.

2. There is no competent evidence of record to establish the 
presence of a right wrist disorder which is related to the 
appellant's period of service.

3. There is no competent evidence of record to relate the 
presence of a disorder manifested by chest pain to the 
shell fragment wounds of the left upper extremity.

4. Shell fragment wound scars of the left deltoid, axilla and 
hand are not shown to be productive of compensable 
functional impairment.



CONCLUSIONS OF LAW

1. The claims for service connection for a left knee disorder 
secondary to the right leg disability, a right wrist 
disorder and for a disability manifested by chest pain 
secondary to shell fragment wound scars of the left upper 
extremity are not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2. The criteria for compensable evaluations for shell 
fragment wound scars of the left deltoid, left axilla and 
left hand with limitation of motion of the left index 
finger are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Diagnostic Code 
7805 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Well Grounded Claims

"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Cambino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542. 545 (1996).  A 
well grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."

Establishing service connection under 38 U.S.C.A. § 1110 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1996), aff'd per 
curiam 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied, 66 
U.S.L.W. 3799 (June 22, 1998) (expressly adopting the 
definition of well-grounded claim set forth in Caluza, 
supra), Heuer and Grottveit, both supra.  Alternatively, the 
third Caluza element can be satisfied under 38 C.F.R. 
§ 3.303(b) by evidence of continuity of symptomatology and 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  For the 
purpose of determining whether a claim is well grounded, the 
evidence in support of the claim is presumed credible.  See 
Robinette, 8 Vet. App. at 76; Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The Board notes that when an appellant presents a claim for 
VA benefits and provides sufficient support for the claim, VA 
has a duty to assist the appellant "in developing the facts 
pertinent to the claim."  38 U.S.C.A. § 5107(a); Allday v. 
Brown, 7 Vet. App. 517, 526 (1995); Littke v. Derwinski, 1 
Vet. App. 90, 91-92 (1990); Murphy, 1 Vet. App. at 81-82. 
(once a claimant submits a plausible claim, i.e., one which 
is meritorious on its own or capable of substantiation, the 
Secretary is obligated to assist in the developing of facts 
pertinent to the claim); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

For service connection to be granted, it is required that the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Furthermore, with chronic disease shown as such in 
service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  This rule does not mean that any manifestation 
of joint pain, any abnormality of heart action or heart 
sounds, any urinary symptoms, or any cough, etc., in service 
will permit service connection of arthritis, disease of the 
heart, nephritis, or pulmonary disease, etc., first shown as 
a clear-cut clinical entity, at some later date.  Idem.  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Id. 
(emphasis added).  Continuity of symptomatology is required 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  Id.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
Id; See Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

Furthermore, service connection may be in order where 
disability is shown to be proximately due to or the result of 
a service-connected disease or injury  38 C.F.R. § 3.310 
(1998).

Upon careful consideration of the evidence of record in this 
case, the Board finds that the appellant has failed to submit 
evidence of well grounded claims for service connection for a 
left knee disorder secondary to the right leg disorder, a 
right wrist disorder and a disability manifested by chest 
pain secondary to the shell fragment wound scars of the left 
upper extremity.  As noted above, to meet the requirement of 
a well grounded claim such to allow for analysis of the 
merits of a claim for service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Caluza v. Brown 
supra.  

In this case, the record does not reflect a current diagnosis 
of disability of the left knee which is related by competent 
evidence to the service-connected shell fragment wound to the 
right thigh with right knee involvement.  Furthermore, there 
is no current diagnosis of a right wrist disorder or of a 
disability manifested by chest pain which has been attributed 
to the shell fragment wound of the left upper extremity by 
competent medical evidence.  In the absence of competent 
evidence to establish the presence of current disability and 
to relate any current disability to the appellant's service 
or a service-connected disability, the appellant's claims 
fail to the meet the threshold pleading requirement of a well 
grounded claim.  

While evidentiary assertions by the appellant must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, these assertions do not have to be 
accepted where they are found to be inherently incredible.  
See King v. Brown, 5 Vet.App. 19 (1993).  In this case, the 
appellant's evidentiary assertions regarding the presence and 
relationship between any disability and his service or a 
service-connected disability are found to be inherently 
incredible when viewed in the context of the total record.  
While the appellant may be competent to offer evidence 
regarding symptoms, Savage v. Gober, 10 Vet. App. 489 (1997), 
he is not competent to diagnose the presence of a current 
disability or to relate the presence of any current 
disability to any particular event or period of time.  Such a 
relationship, which involves a medical diagnosis, must be 
identified by an appropriate medical expert.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).

The quality and quantity of the evidence required to meet the 
statutory burden of submitting evidence of a well-grounded 
claim will depend upon the issue presented by the claim.  
Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under 38 U.S.C.A. § 5107(a).  See Cartright v. 
Derwinski, 2 Vet.App. 24 (1991).  However, where as in this 
case, the determinative issue involves medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  See Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  

The Board has carefully considered the appellant's 
contentions and statements with respect to his claim; 
however, through these statements alone, he cannot meet the 
burden imposed by section 5107(a) merely by presenting lay 
beliefs as to his current diagnosis and it's relationship to 
service because his current diagnosis and it's relationship 
to any causative factor or other disability, as noted above, 
is a medical conclusion and lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).  Consequently, lay assertions of medical etiology 
or diagnosis cannot constitute evidence to render a claim 
well grounded under section 5107(a).

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claims, VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  In this case, the appellant has not put VA on notice 
of the existence of any additional evidence that, if 
submitted, could make his claims well grounded.  Accordingly, 
the Board concludes that VA did not fail to meet its 
obligations under 38 U.S.C.A. § 5103(a).

The Board further notes that the appellant's representative 
has argued that certain provisions of VBA's ADJUDICATION 
PROCEDURE MANUAL, M21-1, (M21-1) are the equivalent of VA 
regulations and are applicable to the Board's decisions with 
respect to the duty to assist when a claim is found to be not 
well-grounded.  However, Part VI, paragraph 2.10f and 
paragraph 1.01b, cited by the representative as authority for 
this position, are found to be interpretive in nature as they 
do not speak to whether a specific disability is to be 
granted or denied; nor do they impinge upon a benefit or 
right enjoyed by the appellant.  Accordingly, they are 
considered to be no more than "administrative directions to 
the field containing guidance as to the procedures to be used 
in the adjudication process," and as such are not found to 
create enforceable rights with respect to specific 
disabilities.  See Morton v. West, No. 96-1517 (U.S. Vet. 
App. July 14, 1999).

II.  Increased Disability Evaluations

Initially, the Board notes that the appellant's claims for 
compensable disability evaluations are well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  Specifically, his 
allegations regarding an increase in the severity of the 
shell fragment wound residuals are deemed sufficient to 
render the claim plausible.  See Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992) (where a veteran asserted that his 
condition had worsened since the last time his claim for an 
increased disability evaluation for a service-connected 
disorder had been considered by VA, he established a well 
grounded claim for an increased rating).

Review of the appellant's claims requires the Board to 
provide a written statement of the reasons or bases for its 
findings and conclusions on material issues of fact and law.  
38 U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the United States Court of Appeals for Veterans Affairs (the 
Court), formerly the United States Court of Veterans Appeals.  
See Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Masors 
v. Derwinski, 2 Vet. App. 181, 188 (1992).  To comply with 
this requirement, the Board must analyze the credibility and 
probative value of the evidence, account for evidence which 
it finds to be persuasive or unpersuasive, and provide 
reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In 
addition, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F3rd 1477 (Fed. Cir. 1997) and cases cited therein. Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Service-connected disabilities are rated in accordance with a 
schedule of rating disabilities which are based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  Schedule for Rating 
Disabilities (Schedule), 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet.App. 55, 58 (1994).  Although the 
entire evidence of record has been carefully reviewed, the 
Board places particular emphasis upon the findings noted on 
VA examination in July 1998 as well as private examinations 
conducted in March and June 1999.

The appellant's residuals of shell fragment wounds of the 
left deltoid area, left axilla and left hand with limitation 
of motion of the left index finger are all currently 
evaluated pursuant to Diagnostic Code 7805 which provides 
that there must be evidence of limitation of function of the 
body part affected by the scar for a compensable evaluation 
to be assigned.  Other potentially applicable Codes include 
7804 which provides for a 10 percent evaluation for scars 
which are tender and painful on objective demonstration and 
Code 7803 which provides for a 10 percent evaluation where 
the scars are found to be poorly nourished with repeated 
ulceration.  

When viewed in light of the evidence of record, the 
undersigned concludes that the preponderance of the evidence 
is against entitlement to compensable disability evaluations 
for residuals of shell fragment wounds of the left deltoid 
area, left axilla and left hand with limitation of motion of 
the left index finger.  While the appellant has contended 
that entitlement to compensable evaluations is warranted for 
his residuals of a shell fragment wounds, these assertions 
are outweighed by the objective medical evidence of record 
which does not establish any tenderness, pain or functional 
impairment attributable to any of the scars or any other 
basis for a compensable disability evaluation.  On VA 
examination in July 1998, the appellant reported complaints 
of pain in his left arm and some aching in his hand and 
fingers.  However, on physical examination no significant 
functional impairment attributable to the shell fragment 
wound scars was identified.  In fact, motor strength was 5/5 
throughout, reflexes were +2 throughout and sensory testing 
was found to be unremarkable.  The examiner commented that 
while there was evidence of scars in the left upper arm 
consistent with his shrapnel wound injuries, these were small 
and not associated with any loss of muscle mass.  The 
examiner further commented that on prior examination in 1991, 
the appellant's left index finger demonstrated full range of 
motion and while x-rays revealed the presence of a small 
metallic fragment in the soft tissue of the biceps region, 
the left shoulder had a normal bony structure and joint space 
and the fragment was described as being away from the joint 
or bone.  Nerve conduction (NCV) and electromyography (EMG) 
studies were noted to reveal normal left median, ulnar, 
radial and medial antebrachial cutaneous nerves and the 
physical findings at that time were considered to be 
consistent with a chronic left bicipital tendinitis with 
chronic pain features.  

In a statement dated in December 1998, a VA physician 
provided the following opinion:

I have reviewed the claims file and the 
medical evidence contained therein.  
Since the veteran's discharge from 
service, he has been service-connected 
for shell fragment wounds to the left 
upper arm and shoulder.  This condition 
was evaluated 0 percent disabling.  More 
recently the records reveal a diagnosis 
of chronic left bicipital tendinitis 
which (sic) [with] chronic pain symptoms.

It is my opinion based on my experience 
as an orthopedic surgeon that the service 
connected shell fragment wounds are not 
related on any causal basis to the 
subsequent development of bicipital 
tendinitis.

On subsequent private examinations conducted in March and 
June 1999, there were no significant abnormalities on x-ray 
examination of the chest and left shoulder, the presence of a 
small metallic foreign body within the proximal aspect of the 
left arm adjacent to the biceps brachialis muscle on 
computerized tomography (CT) scan was confirmed, EMG/NCV 
studies were normal and only subjective sensory loss and 
decreased sensation to pin prick over the left medial forearm 
in the approximate distribution of the medial antebrachial 
cutaneous nerve was found.  

In view of the above findings and the complete lack of any 
objective evidence of functional impairment attributable to 
any of the scar sites including the left deltoid region, left 
axilla and left hand and index finger, the Board concludes 
that entitlement to compensable disability evaluations for 
these scars has not been shown.  While the appellant has 
consistently reported pain in the left upper extremity which 
he contends is part of his service-connected disability and 
therefore supports a compensable evaluation, the medical 
evidence of record does not support this contention.  The 
appellant's complaints of left upper extremity pain have been 
attributed to the nonservice-connected bicipital tendinitis 
which, as noted above, has been found to be completely 
unrelated to his service-connected scars.  

Accordingly, in the absence of any additional evidence to 
establish the presence of functional impairment or other 
disability attributable to the shell fragment wound scars of 
the left upper extremity, entitlement to compensable 
evaluations for scars of the left deltoid area, left axilla, 
left hand and left index finger are not warranted.



ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

